Citation Nr: 0513883	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  02-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by the RO which 
denied service connection for fibromyalgia. 

The veteran testified at a personal hearing before the 
undersigned, sitting at the RO in January 2003.  A transcript 
of his testimony is associated with the claims file.  

The case was remanded back to the RO in July 2003 for further 
development.  After completion of the requested development, 
the RO continued to deny the claim, issued a Supplemental 
Statement of the Case in February 2005, and returned the case 
to the Board for further appellate consideration.


FINDING OF FACT

Fibromyalgia was first clinically diagnosed many years after 
active military service, and the clinical evidence on file is 
against a finding that fibromyalgia first manifested during 
service or is otherwise attributable to some incident, injury 
or disease of active service.


CONCLUSION OF LAW

Fibromyalgia was not incurred or aggravated in active 
military service.  
38 U.S.C.A. §§ 1110,  5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran asserts that he experienced 
traumatic stress to his joints and muscles, injuries, and 
physical disabilities during service, which ultimately led to 
his diagnosis of fibromyalgia.  As such, the veteran 
maintains that service connection for fibromyalgia is 
warranted.  

At the outset, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information and evidence that is necessary to substantiate 
the claim for benefits.  The VCAA also created 38 U.S.C.A. § 
5103A, which codifies VA's duty to assist, and essentially 
states that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  Implementing regulations for the VCAA were 
subsequently enacted, which were also made effective November 
9, 2000, for the most part.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for fibromyalgia, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Letters sent to the veteran in March 
2001 and August 2003 informed him that to establish 
entitlement to service connection, the veteran must show that 
he had a current disability that was incurred in or 
aggravated by service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The March 
2001 and August 2003 letters advised the veteran that the RO 
would make reasonable efforts to obtain evidence such as 
medical records, employment records, or records from other 
Federal agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The March 2001 and August 
2003 letters requested that the veteran provide an 
Authorization and Consent to Release Information form (VA 
Form 21-4142) (release form) for each private physician who 
had treated him for his claimed conditions.  He was also 
advised to provide the name of the person, agency, or company 
who has any relevant records and to provide a release form 
for each identified facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO did not specifically 
request the veteran to submit all evidence in his possession 
that pertained to his claim, the veteran has consistently 
identified relevant VA medical records and has requested that 
these records be obtained and associated with the claims 
file.  The veteran has not indicated in any correspondence to 
the RO that he has any pertinent treatment records in his 
possession.  As such, the Board finds that the veteran is not 
prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disabilities.  In the 
August 2003 letter, he was specifically asked to tell VA 
about any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Furthermore, at his personal hearing before the undersigned 
in January 2003, the veteran testified that he was not able 
to obtain any private records showing treatment for his 
fibromyalgia immediately after discharge from service.  The 
veteran testified that those records no longer existed.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In view of the procedures that have been undertaken in these 
claims, further development is not needed to comply with 
VCAA.  The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002);
38 C.F.R. § 3.303 (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the 
policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

A careful review of the veteran's service medical records, 
including an October 1970 discharge examination, is negative 
for a finding or diagnosis of fibromyalgia.  Furthermore, 
although the veteran testified at his personal hearing in 
January 2003 that he sustained multiple traumatic injuries 
from accidents, falls and combat experiences during service, 
the service medical records do not reflect treatment for 
multiple traumatic injuries.  

The post-service medical evidence of record dates back to 
1995.  A review of these records reveals a definitive 
diagnosis of fibromyalgia in 1996, nearly 26 years after 
service separation.  Since the initial 1996 diagnosis, the 
veteran's claims folder is replete with records of medical 
treatment for this disability, including pain and discomfort 
in many areas of his body, including the upper and lower 
extremities and the back.  He is provided significant 
medication for this disability which has resulted in limited 
relief and which has often been adjusted.  In addition, 
depression has also been diagnosed, secondary to the 
fibromyalgia.  

Importantly, the Board refers to a June 1999 VA treatment 
record showing a diagnosis of fibromyalgia, but which also 
reveals that the veteran's pain began only 4-5 years prior to 
the examination and was mostly in his spine and in the 
swelling of his hands.  At that time, the veteran was told 
that there was nothing wrong with him and it was all in his 
head.  When the examiner asked whether anything stressful had 
occurred 4-5 years prior, the veteran related exposure to a 
powerful electrical current of 480 volts.  The veteran 
indicated that the current went through his right arm and 
came out his left ear and burned all of his hair, as well as 
his skin, rendering him unconscious for about 30 minutes.  

The veteran was examined by VA in May 2001.  The examiner 
first noted that magnetic resonance imaging (MRI) and x-ray 
studies from October and November 2000 revealed degenerative 
joint disease in the cervical and lumbar spine, and the 
acromioclavicular joint, and showed tendinosis supraspinatus 
tendon.  The veteran complained of pain and stiffness in the 
hands, elbows, and ankles.  The veteran reported that his 
symptoms began 30 years prior and became worse within the 
past 5 years.  The veteran reported that in 1999, he could 
not operate his arms or bend his back.  The veteran also 
reported pain in both shoulders, elbows, low back and aching 
in both legs.  Stiffness in the back was also reported.  The 
veteran also reported headaches at the base of his skull, 
occurring about twice per month.  

The veteran denied bowel symptoms and stated that he had 
never had depression.  The veteran also denied numbness or 
tingling anywhere.  Symptoms were made worse if the veteran 
did not take his medication, and were made better by staying 
active.  

Physical examination began with manual muscle strength 
testing.  At the right and left quadriceps and gastrocnemius 
soleus there was give-way weakness with complaint of pain in 
the lower back going up to the right and left shoulder 
blades.  There was give-way weakness in the grip of both 
hands, with complaints of pain in the right and left shoulder 
blade regions.  With respect to tender points, the veteran 
was tender about the left occiput; the lower cervical, right 
greater than the left; left trapezius; left supraspinatus; 
bilateral second rib costochondral junction; bilateral 
lateral epicondyle; bilateral upper outer gluteal region; 
posterior greater trochanter, right greater than left; medial 
fat pad proximal to the joint, right and left.  

The examiner provided the following assessment:

With 15 out of 18  tender points and pain 
above and below the waist, right and left 
sides of body, peripheral skeleton and 
axial skeleton, he would appear to fit 
the profile of fibromyalgia, although the 
ancillary findings are not present.  For 
example, no bowel symptoms, fatigue, no 
numbness or tingling, and so on.  
Additionally, multiple areas on x-ray 
show findings of DJD, which does not fit 
in this profile of fibromyalgia.  

At his personal hearing before the undersigned sitting at the 
RO in January 2003, the veteran testified that he was a truck 
driver in service and that he served in combat in Vietnam.  
The veteran testified that he was never injured, wounded, or 
hospitalized during that time.  However, the veteran 
testified that he had several lifting accidents, strains and 
falls during service in Vietnam, and that he was treated for 
back injuries and muscle spasms.  The veteran testified that 
he was not afforded a separation examination at discharge.  
The veteran testified that after service, he did not work 
right away because he was in too much pain.  Shortly 
thereafter, he sought treatment from a chiropractor and an 
acupuncturist; however, records from this treatment were no 
longer available to him, and he could not recall the names of 
those doctors.  The veteran further testified that his 
doctors have told him that his condition was related to 
military service; but that those doctors were no longer 
available.  However, the veteran did indicate that he thought 
his current physician would provide an opinion linking his 
fibromyalgia to events in service.

In light of the veteran's testimony, the record was held open 
for 60 days following the personal hearing to allow the 
veteran time to submit a statement from his treating 
physician regarding the likely etiology of the fibromyalgia.  
However, the veteran did not thereafter submit a statement 
from his VA doctor regarding this matter.  Nonetheless, the 
case was thereafter remanded back to the RO in July 2003 for 
additional development of the record, and to afford the 
veteran an additional opportunity to submit additional 
evidence in support of his claim of service connection for 
fibromyalgia.  

In support of his claim for service connection, the veteran 
submitted a copy of part of an article extrapolated from the 
Internet describing and discussing fibromyalgia.  

Also, the RO obtained and associated with the claims file, 
additional VA treatment records.  While these treatment 
records show a diagnosis of, and treatment for, fibromyalgia, 
dating back to 1996, they do not contain competent medical 
evidence linking the veteran's current fibromyalgia to any 
event or injury in service.  

The Board considered the narrative submitted by the veteran 
describing fibromyalgia, but it provides no specific facts or 
evidence that the veteran's remote diagnosis of fibromyalgia 
was incurred or aggravated in military service.  
Additionally, although the veteran is certainly competent to 
provide a report of a history of symptoms, they are not shown 
to have the requisite medical expertise to provide a 
diagnosis of fibromyalgia or a clinical opinion that 
fibromyalgia first diagnosed many years after service, had 
its causal origins during military service.  There is no 
evidence of record, other than the veteran's contentions, 
that his current fibromyalgia disorder is related to any 
disease or injury incurred in or aggravated by service.  As 
the veteran is not a medical expert, he is not competent to 
express an authoritative opinion on this issue.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Moreover, the Board notes that the veteran's statements 
regarding the onset of his pain are inconsistent.  At his VA 
examination in May 2001, and at his personal hearing in 
January 2003, the veteran reported that his pain began 
shortly after service discharge, and later worsened 
considerably.  However, and as noted hereinabove, the veteran 
reported in 1999 that his pain began 4 or 5 years earlier.  
In addition, the examiner from May 2001 noted that the 
veteran denied ever having depression; however, the VA 
treatment records clearly show that the veteran has a 
diagnosis of depression secondary to the fibromyalgia.  Also, 
the veteran's testimony regarding in-service treatment for 
chronic shoulder and back pain from falls and accidents in 
service is inconsistent with the service medical records, 
which do not reflect this type of treatment.  

In sum, a preponderance of the evidence on file is against 
the veteran's claim for service connection for fibromyalgia.  
This disability was first formally diagnosed by medical 
doctors many years after military service.  Medical 
complaints during service were specifically attributable to 
injuries or diseases other than fibromyalgia.  The only 
clinical opinion on file was provided by a VA physician in 
May 2001, and that opinion does not support the veteran's 
claim.  The Board notes that the examiner was equivocal 
regarding whether the veteran had fibromyalgia.  It is 
significant to observe, however, that he did not conclude 
that if it was present, it was related to service.  

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for fibromyalgia.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the evidence preponderates against the 
veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002), 38 C.F.R. § 4.3 (2004).  


ORDER

Entitlement to service connection for fibromyalgia is denied.



	                        
____________________________________________
	JAMES R. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


